— In a proceeding to review a determination of the Brookhaven Town Board dated December 16,1980, which denied the proposed annexation of the Eastport Fire District from the Town of Brookhaven to the Town of Southampton, petitioners appeal from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered October 9, 1981, which granted the respondents’ motion to dismiss the proceeding, inter alla, for lack of standing. Judgment affirmed, with $50 costs and disbursements. Appellants petitioned the Town Board of the Town of Brookhaven for the annexation of the Eastport Fire District from Brookhaven to the Town of Southampton. A joint hearing was held before the Town Boards of Brookhaven and Southampton on September 30,1980. On December 16,1980 the Brookhaven Town Board voted against annexation. It found that while the petition complied with the requirements of section 703 of the General Municipal Law, annexation was not in the public interest of Brookhaven. The Town of Southampton apparently approved annexation. Petitioners then instituted this proceeding to review the Brookhaven Town Board’s determination. We agree with Special Term that petitioners had no standing to commence the instant proceeding. A challenge to a governing board’s determination that annexation is not in the over-all public interest must be initiated in the Appellate Division of the Supreme Court by an affected governing board (General Municipal Law, § 712, subd 1). The Town of Southampton did not commence any proceeding to review the finding of the Brookhaven Town Board. Damiani, J. P., Thompson, O’Connor and Niehoff, JJ., concur.